DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in reply to Applicant’s response filed 8/4/22.  Claim 1 is amended.  Claims 1-7 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/4/22 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of      matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method for creating an interactive and executable cooking program. The limitations of identifying, by a control system, a set of components associated with the meal; loading, from a database, cook sequences associated with each of the set of components; and generating, by the control system, a generic cook program based on the cook sequences comprising a cook timeline; executing, by the control system, the generic cook program on a smart device comprising a display, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That are, other than reciting “a control system”, “a database”, “a smart device with display” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a control system” language, “identifying a set of components associated with the meal” in the context of this claim encompasses accessing the ingredients necessary to prepare the meal manually from where the data is stored. The limitations of:  generating a generic cook program and executing the generic cook program are processes that under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “generating a generic cook program” in the context of this claim encompasses a cook writing down on paper or electronic device the components (ingredients) required for preparing a meal, the procedure for conditioning the components, sequence  and time for making each components and the total time it takes to make meal. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a control system, a database, a smart device with display. A control system, a database, a smart device with display are recited at a high-level of generality (i.e., as a generic database storing data, a smart device that displays content, and a generic control system implementing a step,) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a control system, a database, a smart device with display amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Claims 2-7 are rejected for reasons similar to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Application No. 2017/0323640 A1 to Sisodia (hereinafter “Sisodia”) in view of US Application No. 2013/0185646 A1 to Wiggins (hereinafter “Wiggins”) in view of US Publication No. 2017/0116661 A1 to Sundaram (hereinafter “Sundaram”). 


           Concerning claim 1, Sisodia discloses a method for creating an interactive and executable cooking program, the method comprising: 
          identifying, by a control system in communication with the conditioner, a set of components associated with the meal (paragraphs [0040], [0042], [0053], [0057], [0061], [0067], [0068] – the recipe processor 100 identifies ingredients (components) to prepare a meal); 
          loading, from a database coupled to the control system, cook sequences associated with each of the set of components, wherein a first cook sequence associated with a first component of the set of components comprises a first set of instructions executable by a conditioner (paragraphs [0035], [0040], [0042], [0051], [0053], FIG. 1 – sequence of preparation directions related to the ingredients (components) and instruction for the appropriate appliance (conditioner) would be extracted from data sources or databases (element 124)); 
         generating, by the control system, a generic cook program based on the cook sequences comprising a cook timeline by arranging each of the cook sequences with respect to each other so that they are initiated at a certain point along the cook timeline (paragraphs [0008], [0012], [0043]-[0044], [0066] – the apparatus extracts food preparation direction and generate machine-executable instruction which includes the recipe content and various intermediate stages of the cooking process); and 
          executing, by the control system, the generic cook program on a smart device comprising a display (paragraphs [0048], [0064]- the recipe management program (the generic cook program) executes on a personal computer or cellphone, displays user directions while executing preparation of the recipe).
Sisodia lacks specifically disclosing, however, Wiggins discloses initiating the conditioner to execute the first set of instructions after the first loaded cook sequences is initiated, wherein the generic cook program advances along the cook timeline initiating each of the set of sequences (paragraphs [0093] - [0096],  FIG. 8 - the generic cook program advances along the cook timeline initiating each of the set of sequences). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sisodia to incorporate the teachings of Wiggins to estimate ahead of time the length of time that takes to prepare a specific meal. 
Sisodia lacks specifically disclosing, however, Sundaram discloses receiving, at a user interface coupled to a conditioner, a selection of a meal (paragraphs [0080] –[0086] – user interacts with the system at a user interface to get recipe for preparing food and customizing ingredients).  Sundaram additionally discloses identifying, by a control system in communication with the conditioner, a set of components associated with the meal; loading, from a database coupled to the control system, cook sequences associated with each of the set of components, wherein a first cook sequence associated with a first component of the set of components comprises a first set of instructions executable by a conditioner (paragraphs [0080] –[0086] – user interacts with the system at a user interface to get recipe for preparing food and customizing ingredients).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sisodia to incorporate the use of the single smart appliance of Sundaram in order to make the preparation of the meal easier.

                Concerning claim 2, Sosidia discloses wherein the first cook sequence is associated with a first content and wherein the first content is displayed on the display after the first cook sequence is initiated (paragraphs [0043] [0051] -the content (preparation instruction) would be presented to the user on a table sequentially starting from the beginning of the food preparation process).

            Concerning claim 3, Sosidia discloses wherein identifying the set of components associated with the meal further comprises:
          2Docket No.: 427761-278identifying a set of standard components associated with the meal
 (paragraph [0064]-the method offers contents of recipe with their substitution);
          determining, based on a profile of the user stored in a second database, that at least one of the components should be substituted (paragraphs [0042], [0055], FIG. 1 – personal dietary preferences or substitute in a recipe needs to be determined based on user profile information stored in the Personal Notes and instructions 128 data storage (database) which is dedicated to store personal information, preferences or substitutes like the second database; 
          identifying, in a database, a substitute component associated with the meal and associated with the at least one of the components that should be substituted (paragraphs [0009], [0013], [0064], [0067] – ingredients (components) associated with the meal comes with substitutes); and
          outputting the set of components with the substitute component replacing the at least one of the components that should be substituted (paragraphs [0013], [0064] – the method displays substitution dietary ingredients (components) via a user interface such as a table device).  

              Concerning claim 4, wherein the profile of the user comprises at least one of allergy information, nutritional preferences, or cooking preferences (paragraph [0055], FIG. 3 – the user database comprise nutrition substitutes).

Concerning claim 5, Sosidia discloses wherein arranging each of the cook sequences with respect to each other so that they are initiated at a certain point along the cook timeline (paragraph [0035] – the preparation directions would be presented to the user based on the recommended steps of meal preparation process). 
Sosidia lacks disclosing, however, Wiggins discloses further comprises determining a length in time of each of the cook sequences and arranging them along the cook timeline so that they all finish within a certain time window of each other (paragraphs [0093] - [ 0096],  FIG. 8 - the meal schedule  summary 820  displays to the user the associated events with the preparation of a meal,  when the user presses the start cook mode 860, series of instructions would be presented to the user sequentially according to the timeline 820, the length of time that takes to cook each ingredients arranged along the cook timeline as shown in FIG. 8  ). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sosidia to incorporate the teachings of Wiggins to estimate ahead of time the length of time that takes to prepare a specific meal. 

        Concerning claim 6, Sosidia lacks disclosing wherein the length of the cook timeline is dependent on an expertise level associated with the user profile. Wiggins discloses wherein the length of the cook timeline is dependent on an expertise level associated with the user profile (paragraphs [0082], [0134] - the skill of the person who prepares a meal determines the length of time the meal preparation takes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sosidia to incorporate the teachings of Wiggins to estimate ahead of time the length of time that takes to prepare a specific meal. 

           Concerning claim 7, Sosidia discloses wherein the first content comprises one of: text, a video, or an image (paragraphs [0043], [0064] - the method provides to a user visual contents (text or speech) on a tablet device).

Response to Arguments
Applicant's arguments filed 12/7/21 have been fully considered but they are not persuasive with respect to the 35 USC 101 rejection.  Applicant argues that the claims are directed to something more.  However, the Examiner respectfully disagrees.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a control system, a database, a smart device with display. A control system, a database, a smart device with display are recited at a high-level of generality (i.e., as a generic database storing data, a smart device that displays content, and a generic control system implementing a step,) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a control system, a database, a smart device with display amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  
Applicant’s arguments with respect to claim(s) 1-7 with respect to the 35 USC 103 rejections have been considered but are moot based on the new grounds of rejection.  
              

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715